Allen, P.J.,
(dissenting). I agree with the majority opinion as to all issues except issue II. For the reasons stated in People v McDowell, 85 Mich App 697; 272 NW2d 576 (1978), and further stated in People v Burton, 87 Mich App 598; 274 NW2d 849 (1978), I disagree that the sentence should be reversed. Those opinions found that the felony-firearm statute sets forth a mandatory minimum term of incarceration for the underlying offense of armed robbery. So construed, the conviction for the felony-firearm offense becomes inoperable but the conviction for armed robbery and the total sentence imposed should be affirmed.